     Case 2:19-cv-07212-JAK-MRW Document 1 Filed 08/19/19 Page 1 of 3 Page ID #:1



 1   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 2   Calvin W. Davis (SBN 306264)
     davisc@cmtlaw.com
 3   CARLSON & MESSER LLP
     5901 West Century Boulevard, Suite 1200
 4   Los Angeles, CA 90045
     (310) 242-2200 Telephone
 5   (310) 242-2222 Facsimile
 6   Attorneys for Defendants
     COMENITY BANK and
 7   COMENITY SERVICING LLC
 8
 9                                UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11                                                  )
     MAVIS WATSON,                                  ) CASE NO.:
12                                                  )
                          Plaintiff,                )
13                                                  ) NOTICE OF REMOVAL
                    vs.                             )
14                                                  )
     COMENITY BANK; COMENITY                        )
15   SERVICING LLC., DOES 1-10                      )
     inclusive.                                     )
16                                                  )
                          Defendants.               )
17                                                  )
                                                    )
18                                                  )
                                                    )
19
20                  PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1446(a), Defendants
21   COMENITY BANK and COMENITY SERVICING LLC. (“Defendants”) hereby
22   remove to this Court the civil action described below, as it involves a federal
23   question.
24                  1.    On July 18, 2019, Plaintiff MAVIS WATSON (“Plaintiff”) filed a
25   civil action in the Los Angeles County Superior Court, Unlimited Jurisdiction,
26   entitled MAVIS WATSON v. COMENITY BANK; COMENITY SERVICING LLC.,
27   Case No. 19AVCV00532. A true and correct copy of Plaintiff’s Complaint is
28   attached hereto as Exhibit A.


     {00119743;1}                               1
                                                                          NOTICE OF REMOVAL
     Case 2:19-cv-07212-JAK-MRW Document 1 Filed 08/19/19 Page 2 of 3 Page ID #:2



 1                  2.   Plaintiff’s Complaint was served on Defendants by process server on
 2   July 22, 2019.
 3                  3.   Therefore, this Notice of Removal is timely filed pursuant to 28
 4   U.S.C. § 1446(b) within the 30-day removal period.
 5                  4.   There are no other Defendants named in Plaintiff’s Complaint.
 6                  5.   This action involves a federal question in that it arises under the
 7   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). It is
 8   therefore, an action of which this Court has original jurisdiction under 28 U.S.C. §
 9   1331 and may be removed to this Court by Defendants pursuant to the provisions
10   of 28 U.S.C. § 1441(a). In this regard, Plaintiff alleges that Defendants’ collection
11   actions violated the TCPA and the Rosenthal Fair Debt Collection Practices Act,
12   California Civil Code § 1788, et seq. (“RFDCPA”). (See Exhibit A.). This court
13   has supplemental jurisdiction over Plaintiff’s state law claim under the RFDCPA
14   pursuant to 28 U.S.C. § 1367. (See Exhibit A.)
15                  6.   Venue is proper in this district under 28 U.S.C. §1441(a) because this
16   district and division embrace the place where the removed action has been
17   pending.
18                  7.   Plaintiff’s Complaint includes a demand for a jury trial.
19                  8.   Defendants will promptly file a copy of this Notice of Removal with
20   the clerk of the State Court where the action has been pending.
21
                                                         CARLSON & MESSER, LLP
22
     DATED: August 19, 2019                              By: s/ David J. Kaminski
23                                                       David J. Kaminski
                                                         Calvin W. Davis
24                                                       Attorneys for Defendant,
                                                         COMENITY BANK; COMENITY
25                                                       SERVICING LLC.
26
27
28



     {00119743;1}                                 2
                                                                                     NOTICE OF REMOVAL
     Case 2:19-cv-07212-JAK-MRW Document 1 Filed 08/19/19 Page 3 of 3 Page ID #:3



 1                                   CERTIFICATE OF SERVICE
 2                  I hereby certify that on this 19th day of August, 2019, a true and accurate
 3   copy of the foregoing NOTICE OF REMOVAL was served via mail on the
 4   following person:
 5
 6                  Todd M. Friedman, Esq.
                    tfriedman@toddflaw.com
 7                  Adrian R. Bacon, Esq.
 8                  abacon@toddflaw.com
                    Law Offices of Todd M. Friedman, P.C.
 9
                    21550 Oxnard Street, Suite #780
10                  Woodland Hills, CA 91367
11
12
13                                                 /s/ David J. Kaminski
                                                   David J. Kaminski
14                                                 CARLSON & MESSER LLP
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00119743;1}                                 3
                                                                                NOTICE OF REMOVAL
